          Case 3:20-cv-04135-VC Document 45 Filed 08/12/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  MARQUS MARTINEZ, et al.,                          Case No. 20-cv-04135-VC
                 Plaintiffs,
                                                    ORDER RE HEARING ON
          v.                                        PRELIMINARY INJUNCTION
  CITY OF SANTA ROSA, et al.,
                 Defendants.



       At tomorrow’s hearing, the parties should be prepared primarily to discuss whether the

plaintiffs must, to obtain a preliminary injunction, demonstrate a likelihood that the alleged

constitutional violations were caused by a municipal policy or custom. Swain v. Junior, 961 F.3d

1276, 1291-92 (11th Cir. 2020). Assuming they must make this showing, what evidence in the

record supports a conclusion that the alleged violations were caused by a municipal policy or

custom?
       IT IS SO ORDERED.

Dated: August 12, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
